889 F.2d 929
Montana HORNER, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent-Appellee.
No. 87-2989.
United States Court of Appeals,Ninth Circuit.
Nov. 22, 1989.

Before GOODWIN, Chief Judge, ALARCON and NELSON, Circuit Judges.

ORDER AMENDING OPINION

1
The opinion at 870 F.2d 1489 (9th Cir.1989) is amended by making the following two changes:


2
1.   At 870 F.2d at 1494, in the first sentence of the second full paragraph change "presence on July 5, 1985." to "presence on July 15, 1985."


3
2. At 870 F.2d at 1494, insert the following sentence after the first sentence of the third full paragraph:  "The revocation hearing was held on July 16, 1985."